        Case
        Case:3:15-cv-03747-JD
              18-15982, 11/05/2018,
                               Document
                                    ID: 11071709,
                                          412 Filed
                                                  DktEntry:
                                                    11/05/1824,Page
                                                               Page11of
                                                                     of22



                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                            NOV 5 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
NIMESH PATEL, Individually and on                 No.   18-15982
Behalf of All Others Similarly Situated; et
al.,                                              D.C. No. 3:15-cv-03747-JD
                                                  Northern District of California,
                Plaintiffs-Appellees,             San Francisco

 v.                                               ORDER

FACEBOOK, INC.,

                Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

      The motion to maintain some portions of the opening brief and of volume III

of appellant’s excerpts of record under seal (Docket Entry No. 8), to which

appellees have filed no opposition, is granted.

      The Clerk shall maintain under seal the unredacted opening brief and

unredacted volume III of the excerpts of record, both filed at Docket Entry No. 8.

      The Clerk shall publicly file volumes I and II of the excerpts of record.

      Appellant included with its motion to seal at Docket Entry No. 8 a notice of

intent to unseal other portions of the opening brief and of volume III of the

excerpts of record. Any response by appellees to the notice of intent to unseal

those other portions of the opening brief and of volume III of the excerpts of record

is due November 12, 2018. Absent any response, appellant will be ordered to

IHP/MOATT
         Case
         Case:3:15-cv-03747-JD
               18-15982, 11/05/2018,
                                Document
                                     ID: 11071709,
                                           412 Filed
                                                   DktEntry:
                                                     11/05/1824,Page
                                                                Page22of
                                                                      of22



submit its redacted versions of the opening brief and volume III of the excerpts of

record, and those versions will be made available to the public. See Interim Ninth

Circuit Rule 27-13(f).

      The opening brief and volume III of excerpts of record will be filed upon

resolution of appellant’s notice of intent to unseal.

      The previously established briefing schedule remains in effect.

      The motion to become amicus curiae will be addressed by separate order.




IHP/MOATT                                  2                                 18-15982
